Citation Nr: 0836162	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  04-40 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected left knee tendonitis. 

2.  Entitlement to an increased (compensable) disability 
rating for service-connected left foot plantar fasciitis. 

3.  Entitlement to an increased (compensable) disability 
rating for service-connected left tibialis muscle strain. 

4.  Entitlement to an increased (compensable) disability 
rating for service-connected postoperative inguinal hernia 
scar. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1984 to June 2004.  Service in Southwest Asia 
during the Persian Gulf War is indicated by the evidence of 
record.

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which, in part, granted service connection and 
assigned  noncompensable (zero percent) ratings for the 
above-mentioned disabilities.

The veteran was scheduled to appear for a hearing with the 
undersigned Veterans Law Judge (VLJ) in January 2008.  He 
failed to report for this hearing.  The veteran has provided 
no explanation for his failure to report, and he has not 
since requested that the hearing be rescheduled.  His hearing 
request, therefore, is deemed to have been withdrawn.  See 38 
C.F.R. § 20.704(d) (2007).

In April 2008, the Board remanded the veteran's claim for 
additional procedural development.  A supplemental statement 
of the case was issued in July 2008 by the VA Appeals 
Management Center (AMC), which continued the noncompensable 
disability rating assigned to the veteran's claims.  The case 
is once again before the Board. 


Issues not on appeal

The above-mentioned July 2004 rating decision also granted 
service connection for hemorrhoids and bilateral 
onychomycosis.  Those disabilities were also rated 
noncompensably disabling.  The veteran's September 2004 
notice of disagreement indicated that he wished to appeal 
these issues, and the RO issued a statement of the case (SOC) 
in October 2004 which included those two issues as well as 
the four issues listed above.  However, the veteran's 
November 2004 substantive appeal [VA Form 9] did not list 
hemorrhoids and bilateral onychomycosis among the issues 
being appealed.  See 38 C.F.R. § 20.202 (2007) [if a SOC 
lists several issues, the substantive appeal must either 
indicate that the appeal is being perfected as to all issues 
or must specifically identify the issues being appealed].  

Accordingly, an appeal was not perfected as to these two 
issues, and they are not before the Board.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1. The medical evidence of record indicates that the 
veteran's left knee tendonitis is manifested by complaints of 
pain and tenderness. 

2. The medical evidence of record indicates that the 
veteran's left foot plantar fasciitis is manifested by pain 
on manipulation and use. 

3.  The medical evidence of record indicates that the 
veteran's service-connected left tibialis muscle strain is 
manifested by pain, tenderness and tightness. 

4.  The medical evidence indicates that the veteran's 
service-connected inguinal hernia scar is painful to 
palpation.

5.  The competent medical evidence does not show that any of 
the veteran's service-connected disabilities is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for tendonitis of 
the left knee have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2007).

2. The criteria for a compensable rating for left foot 
plantar fasciitis have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).

3.  The schedular criteria for a compensable disability 
rating for the veteran's service-connected left tibialis 
strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.56, 4.59, 4.73, Diagnostic Code 5311 (West 
2007). 

4.  The criteria for an increased disability rating, 10 
percent, for the service-connected inguinal hernia scar have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2007).

5.  Application of the extraschedular rating provisions is 
not warranted in this case. 38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased rating for the 
above-listed conditions. In the interest of clarity, the 
Board will first discuss certain preliminary matters.  The 
Board will then render a decision. 

Stegall concerns

In April 2008, the Board remanded the case to the AMC in 
order to provide the veteran with additional notice under the 
Veterans Claims Assistance Act (VCAA).  

The record reveals that the AMC sent the veteran an 
additional VCAA notice letter on May 1, 2008.  This will be 
discussed in greater detail immediately below.  Thus, the 
Board's remand instructions have been fully complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].
 
The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  
Crucially, the AMC informed the veteran of VA's duty to 
assist him in the development of his claim in the above-
referenced May 2008 letter, whereby the veteran was advised 
of the provisions relating to the VCAA.  

The Board observes that the veteran was informed of the 
evidentiary requirements for an increased rating in the 
letter from the AMC dated May 1, 2008, including a request 
for evidence showing that his service-connected disability 
had gotten worse. 
Specifically, the veteran was advised that VA would assist 
him with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA Medical Centers (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the veteran could complete to release private medical 
records to the VA.  

The May 2008 letter further emphasized: "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the May 2008 letter specifically 
requested of the veteran: 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This informed the veteran 
that he could submit or identify evidence other than what was 
specifically requested by the RO.

There have been two significant Court decisions concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced May 2008 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the May 2008 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

There is no timing problem as to VCAA or Dingess notice.  
Specifically, since the veteran's claim was readjudicated in 
the July 2008 SSOC, following the issuance of the May 2007 
letter, the essential fairness of the adjudication was not 
affected. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).   

The Board notes that with respect to appeals of initially 
assigned disability ratings, such as the instant case, the 
additional notice requirements recently set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), do not apply.  
Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128 
(2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].  Nevertheless, the 
veteran was provided specific notice of the Court's decision 
in Vazquez-Flores v. Peake in the May 2008 letter from the 
AMC. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  The Board further 
notes that neither the veteran nor his representative has 
alleged that the veteran has received inadequate VCAA notice. 
 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's service 
treatment records and provided him with VA examinations. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  His 
failure to appear for a scheduled hearing with a Veterans Law 
Judge, and his subsequent failure to reschedule, is being 
treated as a withdrawal, as detailed in the Introduction.  
See 38 C.F.R. § 20.704(d) (2007).  

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an increased (compensable) rating for 
service-connected left knee tendonitis. 

Relevant law and regulations 

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations. See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7 (2007).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007). See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Assignment of diagnostic code

The veteran's service-connected left knee disability is 
currently assigned a noncompensable disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5024 [tenosynovitis].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case." 
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology. Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Diagnostic Code 5024 is applicable to the instant case 
because it pertains specifically to the disability at issue 
(tendonitis). Accordingly, the Board concludes that the 
veteran is appropriately rated under Diagnostic Code 5024 
[and indirectly under Diagnostic Codes 5003, 6260 and 5261]. 
The veteran and his representative have not suggested that 
another diagnostic code would be more appropriate.

Specific schedular criteria

The veteran was service-connected for chronic left knee 
tendonitis under 38 C.F.R. § 4.71a, Diagnostic Code 5024 
[tenosynovitis].  Under 38 C.F.R. § 4.71a, diagnostic codes 
5013 through 5024 are to be rated based on limitation of 
motion of affected parts, as arthritis, degenerative 
[Diagnostic Code 5003].

Under Diagnostic Code 5003, arthritis of a major joint will 
be rated under the criteria for limitation of motion of the 
affected joint. See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007). For the purpose of rating disabilities due to 
arthritis, the knee is considered a major joint. See 38 
C.F.R. § 4.45 (2007).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

Normal range of motion for the knee is defined as follows: 
flexion, zero degrees to 140 degrees; and extension, 140 
degrees to zero degrees. See 38 C.F.R. § 4.71, Plate II 
(2007).



Analysis

Schedular rating

The March 2004 VA examination report indicates that the 
veteran's right knee range of motion was flexion up to 140 
degrees with zero degrees of extension.  During the April 
2006 examination, the VA examiner noted that the veteran had 
140 degrees flexion and zero degrees extension.  As noted 
above, normal knee extension is 140 degrees and normal knee 
flexion is zero degrees.

Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, 
which is far exceeded by the 140 degrees, or normal flexion, 
recorded in connection with both VA examinations. 

Diagnostic Code 5261 contemplates a noncompensable evaluation 
with a limitation of knee extension to 5 degrees. A 
compensable disability evaluation obviously cannot be 
assigned under Diagnostic Code 5261 for zero degrees, or 
normal, extension.

In short, the March 2004 and April 2006 VA examinations 
indicate that the veteran has full range of motion in his 
left knee. Based on these findings, an increased disability 
rating may not be assigned based on limitation of motion.  
For reasons stated above, the Board concludes that a higher 
disability rating based on range of motion is not warranted.

DeLuca consideration

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability. See 38 C.F.R. §§ 4.40, 
4.45 (2007).
The Board has therefore taken into consideration the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  

While noting that the veteran experiences tenderness "over 
the insertion of the patellar tendon on the tibial 
tubercle", the April 2006 VA examiner did not identify any 
specific limitation of function.  Nor did the March 2004 VA 
examiner.  As noted above, the veteran has full range of left 
knee motion.

In short, there is no support in the record for an increased 
rating.  Simply put, the veteran's limitation of motion has 
been assessed as being normal and functional loss has not 
been medically identified.  The record does not reveal any 
specific evidence which would allow for the assignment of 
additional disability under the DeLuca factors.

Fenderson consideration

The veteran's noncompensable disability rating for left knee 
tendonitis has been assigned as of the date of service 
connection, July 1, 2004.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence shows that 
throughout the appeal period the veteran has not evidenced 
symptomatology warranting a higher disability rating. The 
March 2004 and April 2006 VA examination reports indicate 
that the disability has remained relatively stable throughout 
the period. There have been no medical findings and no other 
evidence which would allow for the assignment of an increased 
disability rating at any time during the period of time here 
under consideration.





Extraschedular consideration

In the interest of economy, the Board will address the matter 
of referral of the veteran's service-connected disabilities 
for consideration of an extraschedular rating in a common 
discussion below.

Conclusion

For reasons and bases expressed above, the Board finds that 
the veteran's service-connected tendonitis of the left knee 
is appropriately rated as noncompensable.  A preponderance of 
the evidence is against the claim. The benefit sought on 
appeal is accordingly denied.

2.  Entitlement to an increased (compensable) rating for 
service-connected left foot plantar fasciitis. 

Pertinent law and regulations

The law and regulations generally pertaining to increased 
rating claims and rating musculoskeletal disabilities has 
been set forth above and will not be repeated.

Assignment of diagnostic code

The veteran's left foot disability, diagnosed as plantar 
fasciitis, is currently rated by analogy under 38 C.F.R. § 
4.71a, Diagnostic Code 5276 [flatfoot, acquired].  
See 38 C.F.R. § 4.20 [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].

In the opinion of the Board, Diagnostic Code 5276 is the most 
appropriate diagnostic code because the veteran's plantar 
fasciitis symptoms include pain in the left lateral heel and 
on the lateral surfaces with rest, standing and walking.  See 
the April 2006 VA examination report.  The location of the 
service-connected disability and the pathology caused thereby 
appear to be similar to pes planus.  

The Board has specifically considered rating the veteran 
under Diagnostic Code 5284 [foot injuries, other], which is a 
"catch-all" provision.  However, both Diagnostic Code 5276 
and Diagnostic Code 5284 require a moderate disability in 
order to warrant a compensable disability rating.  As a 
practical matter moving the veteran to Diagnostic Code 5284 
would accomplish nothing. 

In short, the Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate, and the veteran has not requested that another 
diagnostic code should be used.  Accordingly, the Board 
concludes that the veteran is most appropriately rated under 
Diagnostic Code 5276.

Specific rating criteria

The veteran's service-connected left foot disability, 
diagnosed as plantar fasciitis, is currently rated by analogy 
to Diagnostic Code 5276 [flatfoot; acquired]. 

Under Diagnostic Code 7276, flatfoot will be rated as 
noncompensable when it is mild, with symptoms relieved by 
built-up shoe or arch support.

A moderate disability, with weight-bearing over or medial to 
the great toe, inward bowing of the tendo Achillis, pain on 
manipulation and use of the feet, will be rated as 10 percent 
disabling (bilateral or unilateral).

A severe bilateral disability, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, [and] characteristic callosities, will be rated as 30 
percent disabling.

A pronounced bilateral disability (with marked pronation, 
extreme tenderness of plantar surfaces of the feet, [and] 
marked inward displacement and severe spasm of the tendo 
Achillis on manipulation, not improved by orthopedic shoes or 
appliances) will be rated as 50 percent disabling.

See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6 (2007). 
The Board observes that, in general, "slight" is defined as 
"small in amount or extent; not great or intense." See 
Webster's New World Dictionary, Third College Edition 1262 
(1988). "Moderate" is generally defined as "of average or 
medium quality, amount, scope, range, etc." Id. at 871. 
"Severe" is generally defined as "of a great degree: 
serious." Webster's Ninth New Collegiate Dictionary 1078 
(1990).

Analysis

Schedular rating

As noted in the law and regulations section above, to warrant 
a 10 percent disability rating there must be a moderate 
disability, with weight-bearing over or medial to the great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, will be rated as 10 percent 
disabling (bilateral or unilateral).

The criteria in Diagnostic Code 5276 are conjunctive.  See 
Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the 
conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met].  
Compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].

During the April 2006 VA examination, the veteran indicated 
that he has "pain in the left lateral heel area on the 
plantar and lateral surfaces with rest and with standing and 
walking."  An examination of the veteran's foot revealed 
"tenderness along the plantar aspect of the left lateral 
heel."  There was no swelling, painful motion or 
instability.  The veteran's gate was normal and he had no 
callosities, breakdown or unusual shoewear pattern.  The 
examiner noted that there were no functional limitations due 
to the veteran's plantar fasciitis and that he has not lost 
any days from work due to this disability. 

Upon examination in March 2004, the VA examiner noted that 
the veteran had positive tenderness on palpation in the 
plantar surface of the left foot.  The veteran indicated that 
he experiences "achy pain 3-4 times per week" and that the 
pain will usually subside after half a day of treatment.

Accordingly, while pain on manipulation and use has arguably 
been demonstrated, the evidence of record does not show that 
the veteran's weight bearing line is over or medial to the 
great toe or that there is inward bowing of the tendo 
achillis as is required for a 10 percent disability rating. 

Nor has the veteran met the criteria for a 30 percent 
disability rating under Diagnostic Code 5276.  In this case 
there is no evidence of record indicating that the veteran's 
feet are deformed.  The veteran's left foot was closely 
examined during the March 2004 and April 2006 VA 
examinations, at no point has an examiner noted a deformity.  
Furthermore, as noted above, there is no evidence of swelling 
or characteristic callosities. Accordingly, the criteria for 
a 30 percent disability rating under Diagnostic Code 5726 
have also not been met. 

Based on the evidence of record, and taking into 
consideration the veteran's reports of pain at times, the 
Board finds that the service-connected left foot plantar 
fasciitis is most appropriately characterized as mild.  A 
compensable disability rating is therefore not warranted.  

DeLuca considerations

There is of record no evidence which indicates that the 
veteran's service-connected plantar fasciitis is productive 
of weakness, fatigability, incoordination or the like.  The 
examiner noted that there were no functional limitations due 
to the veteran's plantar fasciitis.  Accordingly, there is no 
basis for assigning additional disability based on DeLuca 
factors.

Fenderson considerations

The medical evidence does not demonstrate that the veteran's 
plantar fasciitis symptomatology warrants a compensable 
disability rating any time since service connection was 
granted.  It appears that the disability has remained 
relatively stable throughout the period.  Accordingly, there 
is no basis for awarding the veteran disability rating other 
than the currently assigned noncompensable rating for plantar 
fasciitis of the left foot at any time from the date of 
service connection, July 1, 2005.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected left foot plantar fasciitis.  
The benefit sought on appeal is accordingly denied.  

3.  Entitlement to an increased (compensable) rating for 
service-connected left tibialis muscle strain. 

Pertinent law and regulations

The veteran's service-connected left tibialis muscle strain 
is currently rated noncompensably disabling under 38 C.F.R. 
§ 4.73, Diagnostic Code 5311 [Muscle Group XI].

Rating muscle injuries

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
See 38 C.F.R. § 4.56 (2007).

A muscle disability is considered to be slight if the 
disability results from a simple wound without debridement, 
infection, shown by service medical records to be a 
superficial wound requiring brief treatment and return to 
duty and healing with good functional results, without any of 
the cardinal signs of muscle disability as shown above.  The 
objective evidence of slight disability consists of a minimal 
scar, no evidence of facial defect, atrophy, or impaired 
tonus, no impairment of function or metallic fragments 
retained in muscle tissue.  Id.

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  Id.

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring. 
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements. The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side. Id.

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function. 
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. § 4.56(d)(4) (2006).

38 C.F.R. § 4.56 is essentially a totally-of-circumstances 
test and no single factor is per se controlling.  See Tropf 
v. Nicholson, 20 Vet. App. 317 (2006); see also Robertson v. 
Brown, 5 Vet. App. 70 (1993).



Analysis 

Assignment of diagnostic code 

The veteran has been service connected for injury to Muscle 
Group XI, which deals specifically with the "posterior and 
lateral crural muscles, and muscles of the calf: 
. . . . (2) tibialis posterior . . . ."  See 38 C.F.R. 
§ 4.71, Diagnostic Code 5311.  Thus, the diagnostic code 
which has been assigned by the RO is precisely congruent with 
the serviced-connected disability.   

Neither the veteran nor his representative have suggested 
that another diagnostic code be used or would otherwise be 
more appropriate. The Board therefore concludes that 
Diagnostic Code 5311 is the most appropriate in rating the 
veteran's service-connected left tibialis strain. 

Specific schedular criteria

Diagnostic Code 5311 provides the following levels of 
disability for injury:

40% Severe;

30% Moderately Severe;

10% Moderate;

0% Slight.

See 38 C.F.R. § 4.73, Diagnostic Code 5311 (2007).



Analysis

Schedular rating

In order to warrant a compensable rating under Diagnostic 
Code 5311, the medical evidence must demonstrate at least a 
moderate disability of the veteran's left tibialis muscle. 

As noted above, in order to establish a moderate disability 
under 38 C.F.R. § 4.56 the evidence e must demonstrate a 
through and through or deep penetrating wound of short track 
from a single bullet or a small shell or shrapnel fragment, 
without the explosive effect of a high velocity missile, with 
the residuals of debridement or prolonged infection.  The 
medical evidence does not indicate such an injury ever took 
place.  The veteran's service medical records indicate that 
the veteran injured his left calf while exercising in May 
1988.   

The medical evidence does not indicate that the veteran has 
had consistent complaints of one or more of the cardinal 
signs and symptoms of a muscle disability.  Notwithstanding 
the veteran's sole allegation of "constant pain" made in 
November 2004, the only post-service medical records 
describing the veteran's left tibialis muscle disability come 
from the March 2004 and April 2006 VA examination reports.  
The veteran has apparently not complained of his pain to a 
medical professional.  [Even during service the veteran's 
complaints were not frequent; he last complained in 2001, 
three years before his separation from service.] 

The Board also notes that while fatigue was noted in the 
March 2004 VA examination report, the medical evidence does 
not indicate that the veteran experiences fatigue occurs 
"after average use" as is required under 38 C.F.R. § 4.56.  
Indeed, the July 2006 VA examination report suggests that the 
veteran continues to run. 

Objectively, the veteran's left tibialis does not manifest 
any deformities.  There is no evidence of a linear entrance 
or exit scars, loss of deep fascia or muscle substance, or 
impairment of muscle tonus and loss of power.  There is no 
evidence of functional impairment; the medical evidence fails 
to demonstrate that the veteran has an altered gait, and he 
displayed full range of motion during the March 2004 and 
April 2006 VA examinations.  

In summary, based on the service medical records and the 
findings in the March 2004 and April 2006 VA examinations the 
Board finds that the veteran does not have a moderate muscle 
disability in Muscle Group XI.  The Board places great weight 
on the fact that the veteran has full range of motion, does 
not have an altered gait and can walk unaided.  The veteran's 
principal symptom appears to be tenderness, which was noted 
by both the March 2004 and April 2006 VA examiners.  In the 
Board's opinion, tenderness only without functional loss is 
consistent with a "slight" injury, warranting the 
assignment of a noncompensable rating. 
 
DeLuca consideration

There is no support in the objective medical evidence for an 
increased rating based on functional loss.  The March 2004 
and April 2006 VA examiners did not identify any specific 
limitation of function that resulted from such factors.  
Simply put, the veteran's limitation of motion has been 
assessed as being normal; functional loss has not been 
medically identified.  The record does not reveal any 
specific evidence which would allow for the assignment of 
additional disability under the DeLuca factors.

Fenderson consideration

The medical evidence demonstrates that that throughout the 
appeal period the veteran has not evidenced left tibialis 
muscle strain residuals warranting a compensable disability 
rating.  It appears that the disability has remained 
relatively stable throughout the period.  Accordingly, there 
is no basis for awarding the veteran disability rating other 
than the currently assigned noncompensable rating for left 
tibialis muscle strain residuals at any time from the date of 
service connection, July 1, 2005.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected left tibialis muscle strain 
residuals.  The benefit sought on appeal is accordingly 
denied.  

4.  Entitlement to an increased (compensable) rating for 
service-connected postoperative inguinal hernia scar. 

Pertinent law and regulations

Specific schedular criteria

The veteran's service-connected postoperative inguinal hernia 
scar is currently rated noncompensably disabling under 
38 C.F.R. § 4.118, Diagnostic Code 7805.

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002 and 
again in October 2008.  The October 2008 revisions are 
applicable to application for benefits received by the VA on 
or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 
23, 2008).  In this case the veteran filed his claim in March 
2004.  Therefore, only the post-2002 and 
Pre-October 2008 version of the schedular criteria is 
applicable. 

Under Diagnostic Code 7804 [scars, superficial, painful on 
examination] a 10 percent rating is warranted for superficial 
scars that are painful on examination.  Note (1): A 
superficial scar is one not associated with underlying soft 
tissue damage.



Assignment of diagnostic code 

The veteran's service-connected inguinal hernia scar is rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7805, which calls 
for rating based on limitation of function of the affected 
part.  In this case, the medical evidence does not indicate 
that the veteran has a decreased range of motion in his right 
hip.  Furthermore, the veteran's scar has not been described 
as deep or unstable.  Therefore, Diagnostic Codes 7801, 7803 
and 7805 are not for application.  

The April 2006 VA examination described the veteran's right 
inguinal hernia scar as tender to palpation.  Accordingly the 
Board therefore finds that Diagnostic Code 7804 is most 
appropriate, since it specifically addresses scars that are 
superficial, and painful on examination.  Since this 
Diagnostic Code accurately describes the veteran's right 
inguinal hernia scar symptomatology, the Board believes it is 
the most appropriate diagnostic code.  As will become 
evident, this change does not prejudice the veteran.

Schedular rating

During the April 2006 VA examination, the examiner noted that 
the veteran has "tenderness in the scar which is more likely 
than not a subcutaneous suture nodule in the junction of the 
distal middle third of the right inguinal hernia scar."  
Based on the presence of pain on palpation, the Board finds 
that a 10 percent disability rating under Diagnostic Code 
7804 is warranted. 

Fenderson considerations 

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
right postoperative inguinal hernia scar has not changed 
appreciably since the veteran filed his claim.  Based on the 
record, the Board finds that a 10 percent disability rating 
is proper for the entire period from the date of service 
connection, July 1, 2004.

Conclusion

For the reasons stated above, the Board finds that a 10 
percent disability rating is warranted for the veteran's 
right postoperative inguinal hernia scar.  To that extent 
only, the appeal is allowed.  

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the October 2004 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the veteran's service-
connected disabilities.  The medical evidence fails to 
demonstrate symptomatology of such an extent that application 
of the ratings schedule would not be appropriate.  In fact, 
as discussed in detail above, the symptomatology of the 
veteran's left knee tendonitis, plantar fasciitis of the left 
foot, left tibialis muscle strain and postoperative inguinal 
hernia scar is specifically contemplated under the 
appropriate ratings criteria.  Accordingly, the Board finds 
that the veteran's disability picture has been contemplated 
by the ratings schedule.  

Since the available schedular evaluation adequately 
contemplates the veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the veteran has required frequent 
hospitalizations for his disabilities; in fact, it does not 
appear that the veteran has been hospitalized at all for any 
of the disabilities at issue. 

With respect to employment, the evidence of record indicates 
that the veteran works as a jailer.  While the veteran stated 
that his plantar fasciitis is affecting his work, there is no 
indication that this disability, or any of the other service-
connected disabilities on appeal, have caused him to miss 
work or create any unusual employment impairment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  In addition, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture, or of any other reason why an 
extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to a compensable disability rating for service-
connected left knee tendonitis is denied. 

Entitlement to a compensable disability rating for service-
connected left foot plantar fasciitis is denied. 

Entitlement to a compensable disability rating for service-
connected left tibialis muscle strain is denied. 

An increased rating for a postoperative right inguinal hernia 
scar, 10 percent, is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


